ORDER
This case comes before us on a petition for certiorari filed by Hortencia Cabrera (employee) from a decision by the Appellate Division of the Workers’ Compensation Court. The gist of the petition is that the decision of the Appellate Division and the decision of the trial judge did not take into account a stipulation filed by the parties that the employee’s injuries initially incurred were to her back and leg. The decision recited that she had “sustained a lower back injury” and did not make reference to her leg.
The employee desires that the decision be amended to reflect this stipulation, so that in the event of a recurrence or aggravation, she will not be precluded from relying upon the initial injury.
The parties came before this Court for oral argument in respect to this petition on September 21, 1993. After reading the memo-randa filed by the parties and hearing the arguments of counsel, we are of the opinion that the decision should be amended in order to include the stipulation of the parties. This will not otherwise affect the decision of the Appellate Division.
We therefore grant the petition for certio-rari to the limited extent of directing the Appellate Division to include in its decision the stipulation of the parties to the effect that the initial injuries involved the employee’s back and leg. In all other respects the decision of the Appellate Division is affirmed. The papers in the case are remanded to the Appellate Division of the Workers’ Compensation Court with our decision endorsed thereon.
FAY, C.J., did not participate.